United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1908
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                William Leo Yancey,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: November 24, 2017
                            Filed: December 11, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       William Yancey appeals after he pled guilty to a drug-related offense and the
district court1 sentenced him to 188 months in prison, a term within the calculated

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
Guidelines range. His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of
Yancey’s prison term. Yancey has not filed a supplemental brief.

      Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. David, 682 F.3d 1074,
1076-77 (8th Cir. 2012) (discussing appellate review of sentencing decisions); see
also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,
within-Guidelines sentence may be presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                        -2-